       Case 1:19-mj-00197-SAB Document 25 Filed 11/05/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   Pablo Velasquez
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No.: 1:19-mj-00197-SAB
12                     Plaintiff-Appellee,
                                                   DEFENDANT’S EMERGENCY MOTION TO
13   vs.                                           STAY SELF-SURRENDER PENDING
                                                   RESOLUTION OF MOTION; and ORDER
14   Pablo Velasquez,
15                    Defendant-Appellant.
16
17          On June 25, 2020, Defendant Pablo Velasquez, Jr. admitted to one count of Driving
18   Without a Valid License in violation of 36 C.F.R. § 4.2 and Cal. Veh. Code § 12500(a). The Court
19   sentenced Mr. Velasquez to fifteen days of custody. (ECF No. 15) On September 28, 2020, the
20   parties filed a stipulation to modify Mr. Velasquez’s self-surrender date from October 2, 2020 to
21   January 8, 2021. (ECF No. 18.) The stipulation was granted in part, and Mr. Velasquez was ordered
22   to self-surrender on November 6, 2020, at 10:00 am with consecutive weekends to be served for a
23   total of 15 days. On November 3, 2020, a stipulation was filed seeking a briefing schedule for Mr.
24   Velasquez to file a motion pursuant to 18 U.S.C. § 3582(c), in part, based on his medical condition
25   and the risks caused by COVID-19. The parties also asked the Court to stay Mr. Velasquez’s self-
26   surrender date until the motion is resolved. The Court granted the parties’ request to set a briefing
27   schedule, but denied the request to stay Mr. Velasquez’s self-surrender date. Mr. Velasquez now
28   appeals the Court’s order denying the stipulated stay request and asks this Court to stay Mr.
       Case 1:19-mj-00197-SAB Document 25 Filed 11/05/20 Page 2 of 3


 1   Velasquez’s self-surrender date pending the outcome of the 18 U.S.C. § 3582 motion. Mr.
 2   Velasquez’s term of probation is currently set to expire on June 25, 2021.
 3             Unfortunately, Mr. Velasquez suffers from several health conditions recognized by the
 4   Centers for Disease Control and Prevention to increase his risk for severe illness from COVID-19.
 5   If Mr. Velasquez is required to serve his sentence as originally scheduled, he will complete his
 6   term of imprisonment long before the motion will be decided. Accordingly, he requests that this
 7   Court stay his self-surrender date so as to avoid rendering the forthcoming motion moot and the
 8   risk of suffering irreparable harm to his personal health from coronavirus.
 9
10
11
12                                                               Respectfully submitted,
13                                                               HEATHER E. WILLIAMS
                                                                 Federal Defender
14
15   Dated: November 5, 2020                               By:   /s/ Matthew Lemke
                                                                 MATTHEW LEMKE
16                                                               Assistant Federal Defender
                                                                 Attorney for Defendant-Appellant
17                                                               Pablo Velasquez
18
19
20
21
22
23
24
25
26
27

28


     Ramirez
       Velasquez – Emg. Motion to Stay
       Case 1:19-mj-00197-SAB Document 25 Filed 11/05/20 Page 3 of 3


 1                                                ORDER
 2             Based upon the proffer made by defense counsel at a hearing before the undersigned this
 3   afternoon regarding the diagnosed medical conditions from which the defendant suffers and which
 4   arguably place him at a heightened risk of suffering a severe illness were he to contract the
 5   COVID-19 virus, IT IS HEREBY ORDERED that Pablo Velasquez’s self-surrender date into
 6   intermittent custody is stayed until the defendant’s 18 U.S.C. § 3582(c) motion, the opening brief
 7   in support thereof being due for filing on November 20, 2020 (Doc. No. 21), is resolved.
 8
     IT IS SO ORDERED.
 9
10
          Dated:        November 5, 2020
                                                       UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28


     Ramirez
       Velasquez – Emg. Motion to Stay
